DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23-28, 30-31, 33 and 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblit et al. (US Patent No.: 9,614,477, hereinafter, “Rozenblit”) in view of Smith (US Pub. No.: 2010/0244951).
Regarding claim 21, Rozenblit teaches a portable communication device comprising (see figure 4):
a plurality of antennas (see col.5, ln.1-9); 
at least one of the plurality of antennas (see col.5, ln.1-9), and
a first amplifier and a first linear regulator, the first amplifier operatively connected with the first linear regulator (see figure 4, plurality of linear regulator 410-1 to 410-3, plurality of amplifiers 402-1 to 402-3, col.6, ln.1-67);
at least one of the plurality of antennas, and including a second circuit portion including a second linear 
regulator disposed therein (see figure 4, plurality of linear regulator 410-1 to 410-3, plurality of amplifiers 402-1 to 402-3, col.6, ln.1-67); and 

a switching regulator, and operatively connected with each of the first circuit portion including the first linear regulator and the second
circuit portion including the second linear regulator (see figure 4, auxiliary switching regulator 408, plurality of linear regulator 410-1 to 410-3, plurality of amplifiers 402-1 to 402-3, col.6, ln.1-67, col.7, ln.1-17), wherein first circuit portion including the first linear regulator is configured to regulate a voltage corresponding to an envelope signal of an input radio-frequency (RF) signal and output the regulated voltage to the first amplifier such that the regulated voltage is used for envelope tracking based on at least in part on a signal output from the switching regulator (see figure 4, auxiliary switching regulator 408, plurality of linear regulator 410-1 to 410-3, plurality of amplifiers 402-1 to 402-3, col.6, ln.1-67, col.7, ln.1-17).
	It should be noticed that Rozenblit fails to teach first communication chips are included first amplifier and first linear regulator operatively connected with the antenna and second communication chips is included second linear regulator operatively connected with the antenna and a switching regulator disposed outside the first and second communication chips and operatively connected with the first and second linear regulators. However, Smith teaches a communication chip including a linear regulator disposed therein and operatively connected with the antenna and an amplifier operatively connected with the linear regulator and a switching regulator disposed outside the communication chip and operatively connected with the linear regulator (see figure 2, PA module 214, integrated LDO is a linear regulator, [0020-0024], SMPS 212 is include switching regulator, it is clearly seen that PA module is a IC or a chip). It is obvious that one skill in the art can design each of linear regulator 410-1 and PA 402-1 as a single IC as taught by Smith. So that figure 4 of Rozenblit can have 3 IC chips are operatively connected with auxiliary switching regulator 408.
It appear to examiner that forming in one piece an article or separable would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept. 
Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smith into view of Rozenblit in order to provide the power amplify is operated at or near saturation and optimal the efficiency of the power amplifiers.
Regarding claim 23, Rozenblit further teaches the first amplifier is configured to receive the envelope signal as regulated by the first linear regulator (see figure 4, linear regulator 410-1 and PA 402-1).
Regarding claim 28, after combine, Smith teaches the communication chip including a linear regulator and an amplifier (see figure 2, PA module 214, integrated LDO is a linear regulator, [0020-0024]). Rozenblit further teaches a second amplifier operatively connected with the switching regulator and the second linear regulator (see figure 4, linear regulator 410-2 and PA 402-2). It is obvious that one skill in the art can design each of linear regulator 410-2 and PA 402-2 as a single IC as taught by Smith. So that figure 4 of Rozenblit can have 3 IC chips are operatively connected with auxiliary switching regulator 408.

Claims 24-28, 30-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblit et al. (US Patent No.: 9,614,477, hereinafter, “Rozenblit”) in view of Smith (US Pub. No.: 2010/0244951) as applied to claim 21 above, and further in view of Chowdhury et al. (US Pub. No.: 2015/0146819, hereinafter, “Chowdhury”).
Regarding claim 24, Rozenblit and Smith, in combination, fails to teach the first communication chip further includes: an envelope tracking digital-to-analog converter (ET DAC) disposed therein and configured to control the first linear regulator in association with the generating of the envelop signal. However, Chowdhury teaches the first communication chip further includes: an envelope tracking digital-to-analog converter (ET DAC) disposed therein and configured to control the first linear regulator in association with the generating of the envelop signal (see figure 5, [0013, 0034-0037]. Chowdhury disclosed one or more system on chip. In this case, baseband 302, modulus 314, shaping table 316, DAC 318, ET modulator 502 can be made a single chip. It appear to examiner that the unity or diversity of parts would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, It appear to examiner that forming in one piece an article or separable would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept. 
Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chowdhury into view of Rozenblit and Smith in order to make the device more compact and save space and cost effective.  
Regarding claim 25, Chowdhury further teaches the switching regulator and the first communication chip are arranged such that a first electric path between the switching regulator and the first linear regulator is longer than a second electric path between the ET DAC and the first linear regulator (see figure 5, it is clearly seen that the path between DAC 318 and linear generator 508 is shorter than the path between linear generator 506 and main switching regulator 506, it appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).
Regarding claim 26, Rozenblit and Smith, in combination, fails to teach the first communication chip includes a low-noise amplifier configured to amplify another input RF signal received via the at least one antenna of the plurality of antenna connected to the first communication chip. However, Chowdhury further teaches the first communication chip includes a low-noise amplifier configured to amplify another input RF signal received via the at least one antenna of the plurality of antenna connected to the first communication chip (see figure 5, antenna 312, LNA 514, it appear to examiner that the unity or diversity of parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chowdhury into view of Rozenblit and Smith in order to make the device more compact and save space and cost effective. 
Regarding claim 27, after combine, Chowdhury teaches switching and linear regulator are integrated circuit (see figure 5). Rozenblit further teaches a first envelope tracking (ET) modulator including the switching regulator; and a second ET modulator including another switching regulator and a third another linear regulator disposed (see figure 4, plurality of switching regulators 404 and 408, plurality of linear regulator 410-1 to 410-3).
Regarding claim 28, Rozenblit teaches the second communication chip includes a second amplifier operatively connected with the switching regulator and the second linear regulator (see figure 4, plurality of switching regulators, plurality of linear regulators and plurality of amplifiers, it is clearly seen that these elements are integrated in the communication chip).
Regarding claim 30, Chowdhury teaches the first communication chip is arranged closer to a lower end of the portable communication device than to an upper end of the portable communication device (see figures 1 and 5, PMUIC 134). It appear to examiner that rearrange or select location of parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, see MPEP 2144.04).
Regarding claim 31, Chowdhury teaches the second communication chip is arranged closer to the upper end of the portable communication device than to a lower end of the portable communication device (see figures 1 and 5, plurality of system on chip, PMUIC 134). It appear to examiner that rearrange or select location of parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, see MPEP 2144.04).
Regarding claim 33, after combine, Chowdhury teaches plurality of system on chip (see col.2, ln.9-10). Rozenblit teaches the switching regulator is arranged such that a first electric path between the switching regulator and the second communication chip is longer than a second electric path between the switching regulator and the first communication chip (see figure 3, It is clearly seen that each linear regulator can be a single chip. It appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblit et al. (US Patent No.: 9,614,477, hereinafter, “Rozenblit”) in view of Smith (US Pub. No.: 2010/0244951) as applied to claim 21 above and further in view of Kimball et al. (US Pub. No.: 2003/0137286, hereinafter, “Kimball”).
Regarding claim 35, Rozenblit and Smith, in combination, fails to teach the first linear regulator is configured to compensate for noise generated by the switching regulator. However, Kimball teaches the first linear regulator is configured to compensate for noise generated by the switching regulator (see figure 3, [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimball into view of Rozenblit and Smith in order to provide the power amplify is operated at or near saturation and optimal the efficiency of the power amplifiers. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblit et al. (US Patent No.: 9,614,477, hereinafter, “Rozenblit”) in view of Smith (US Pub. No.: 2010/0244951) as applied to claim 21 above and further in view of Rozenblit et al. (US Pub. No.: 2008/0009248, hereinafter, “Rozenblit-1”).
Regarding claim 36, Rozenblit and Smith, in combination, fails to teach comparator configured to compare an input voltage with a reference voltage. However, Rozenblit-1 teaches comparator configured to compare an input voltage with a reference voltage (see figure 3, [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rozenblit-1 into view of Rozenblit and Smith in order to protect the PA from damage.  

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US Pub. No.: 2017/0033811, hereinafter, “Heo”) in view of Smith (US Pub. No.: 2010/0244951) and further in view of Chowdhury et al. (US Patent No.: 9,362,866, hereinafter, “Chowdhury”).
Regarding claim 37, Heo teaches a communication chip for mounting on a circuit board of an electronic device to amplify an input signal corresponding to a radio- frequency signal to be transmitted through an antenna of the electronic device and/or to amplify a radio-frequency signal received through the antenna, the communication chip comprising (see figures 1-2, envelope tracking power amplifier 10, supply monitor 17 is included on chip switching regulator 20 and digital linear regulator 30, PA 50 is received the RF signal from up-converter 13, [0014-0017] all element should be mount on PCB):
an amplifier configured to receive an input signal and amplify the input signal, wherein a radio-frequency signal to be transmitted through the antenna corresponds to the input signal of the amplifier (see figures 1-2, supply monitor 17 is included switching regulator 20 and digital linear regulator 30, PA 50 is received the RF signal from up-converter 13, [0014-0017]); and 
a linear regulator regulates voltage corresponding to an envelope of the input signal and outputs the regulated voltage to the amplifier (see figures 1-2, envelope tracking power amplifier 10, supply monitor 17 is included on chip switching regulator 20 and digital linear regulator 30, PA 50 is received the RF signal from up-converter 13, [0014-0017]),
wherein the linear regulator and an envelope tracking (ET) modulator including a switching regulator (see figures 1-2, envelope tracking power amplifier 10 comprises on chip switching regulator 20, on chip digital linear regulator 30, PA 50, [0014]), and
wherein the linear regulator is configured to be used for envelop tracking to be 
performed by the ET modulator (see figures 1-2, envelope tracking power amplifier 10, supply monitor 17 is included on chip switching regulator 20 and digital linear regulator 30, PA 50 is received the RF signal from up-converter 13, [0014-0017]).
It should be noticed that Heo fails to teach a communication chip including a linear regulator disposed therein and operatively connected with the antenna and an amplifier operatively connected with the linear regulator and a switching regulator disposed outside the communication chip and operatively connected with the linear regulator. However, Smith teach a communication chip including a linear regulator disposed therein and operatively connected with the antenna and an amplifier operatively connected with the linear regulator and a switching regulator disposed outside the communication chip and operatively connected with the linear regulator (see figure 2, PA module 214, integrated LDO is a linear regulator, [0020-0024], SMPS 212 is include switching regulator, it is clearly seen that PA module is a IC or a chip). It appear to examiner that forming in one piece an article or separable would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept. 
Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smith into view of Heo in order to provide the power amplify is operated at or near saturation and optimal the efficiency of the power amplifiers.
Heo and Smith, in combination, fails to teach a first electric path between the switching regulator and the amplifier is longer than a second electric path between the linear regulator and the amplifier. However, Chowdhury teaches a first electric path between the switching regulator and the amplifier is longer than (see figure 5, switching regulator 508, PA 306) a second electric path between the linear regulator and the amplifier (see figure 4, linear regulator 506, PA 306).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chowdhury into view of Heo and Smith in order to provide the power amplify is operated at or near saturation and optimal the efficiency of the power amplifiers.
Regarding claim 38, Chowdhury teaches an envelope tracking digital-to-analog converter (ET DAC) configured to control the first linear regulator to provide the amplifier with the voltage (see figure 5, [0013, 0034-0037]. Chowdhury disclosed one or more system on chip. In this case, baseband 302, modulus 314, shaping table 316, DAC 318, ET modulator 502 can be made a single chip. It appear to examiner that the unity or diversity of parts would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept, It appear to examiner that forming in one piece an article or separable would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept. 
Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 39, Chowdhury teaches a plurality of electric paths between DAC, linear regulator and switching regulator. However, Chowdhury silence each of the second electric path between the linear regulator and the amplifier and a third electric path between the linear regulator and the ET DAC is shorter than the first electric path between the linear regulator and the switching regulator (see figure 5, it appear to examiner that rearrange or select location of parts to made the distance between parts that would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept).
Regarding claim 40, Chowdhury teaches a low-noise amplifier configured to amplify another RF signal received through an antenna external to the communication chip (see figure 5, LNA 514).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov. The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
				
/TUAN PHAM/           Primary Examiner, Art Unit 2649